DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment to the claims, filed on July 22, 2022, is acknowledged. Applicant's request for entry under AFCP 2.0 is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Under pre-pilot practice, the amendment is denied entry. Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 C.F.R. § 1.116) or reinstate previously canceled claims. The claims as amended present new issues requiring further consideration and/or searching. Therefore, the amendment filed after a Final Rejection Office Action has not been entered. See M.P.E.P. § 714.13(II).

Response to Arguments/Remarks
Applicant's arguments filed on July 22, 2022 are acknowledged. The examiner does not intend to acquiesce to applicant’s filed arguments since they touch on the merits of the amended claims, for which were not entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818


/Hoang-Quan Ho/
Primary Examiner, Art Unit 2818